PER CURIAM.
We heretofore issued a writ of habeas corpus and required a return. By his return the respondent advises this Court that on May 12, 1964, the petitioner was ordered released from custody by order of Honorable M. C. Blanchard, Judge of the Court of Record of Escambia County in a proceeding to vacate the judgment and sentence pursuant to which petitioner was previously held in custody. It, therefore, having been made to appear that the petitioner is not being unlawfully restrained by the respondent, the writ is discharged and the petition is dismissed.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, THORNAL and O’CONNELL, JJ., concur.